IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-30234
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FELIX COLON-VALIERO,

                                         Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                           USDC No. 94-CR-250
                          - - - - - - - - - -
                            February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Felix

Colon-Valiero has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).       Our independent review of the

brief, Colon-Valiero’s response, and the record discloses no

nonfrivolous issue.    Accordingly, the Federal Public Defender is

excused from further responsibilities herein and the APPEAL IS

DISMISSED.     See 5th Cir. R. 42.2.




     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.